           Case 1:18-vv-00351-UNJ Document 65 Filed 06/29/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-351V
                                         UNPUBLISHED


    TAMARA KUYPERS,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: May 26, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Paul S. Dannenburg, Huntington, VT, for Petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.


                               DECISION ON JOINT STIPULATION1

       On March 7, 2018, Tamara Kuypers filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left SIRVA. Petition at 1;
Stipulation, filed May 19, 2020, at ¶ 4. Petitioner further alleges that the vaccine was
administered in the United States, she experienced the residual effects of her injury for
more than six months, and there has been no prior award or settlement of a civil action
for damages as a result of her condition. Petition at 1-2; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained a Table SIRVA injury, and denies that the
influenza vaccine caused Petitioner to suffer from a shoulder injury or any other injury.”
Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-00351-UNJ Document 65 Filed 06/29/20 Page 2 of 7



       Nevertheless, on May 19, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $10,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
            Case 1:18-vv-00351-UNJ Document 65 Filed 06/29/20 Page 3 of 7




I                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

                                                   )
    TAMARA KUYPERS,                                )
                                                   )
                   Petitioner,                     )
                                                   )      No. 18-351V
    V.                                             )      Chief Special Master Corcoran
                                                   )      ECF
    SECRETARY OF HEALTH                            )
    AND HUMAN SERVICES,                            )
                                                   )
                    Respondent.                    )
    ________ _______)
                                                STIPULATION

           The parties hereby stipulate to the following matters:

            I. Tamara Kuypers ("petitioner") filed a petition for vaccine compensation under the

    National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l0 to 34 (the "Vaccine

    Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

    of an influenza vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42

    C.F.R. § 100.3(a).

           2. Petitioner received the influenza vaccine on or about November 4, 2015.

           3. The vaccine was administered within the United States.

           4. Petitioner alleges that she suffered a shoulder injury related to vaccine administration

    ("SIRVA") as a result of receiving an influenza vaccine, and experienced the residual effects of

    her injury for more than six months.

           5. Petitioner represents that there has been no prior award or settlement of a civil action

    for damages as a result of her condition.
Case 1:18-vv-00351-UNJ Document 65 Filed 06/29/20 Page 4 of 7
Case 1:18-vv-00351-UNJ Document 65 Filed 06/29/20 Page 5 of 7
Case 1:18-vv-00351-UNJ Document 65 Filed 06/29/20 Page 6 of 7
Case 1:18-vv-00351-UNJ Document 65 Filed 06/29/20 Page 7 of 7
